Title: William Temple Franklin to Vergennes, 28 May 1783
From: Franklin, William Temple
To: Vergennes, Charles Gravier, comte de


          
            Sir:
            Passy, 28 May, 1783.
          
          By direction of my grandfather, I have the honor to send your Excellency a copy of the
            proposition Mr. Hartley lately made to the American ministers, and which he has wrote to
            his court for permission to sign, provided the same is agreed
            to on our part. With great respect, I am
            sir, your Excellency’s most obedient and most humble servant,
          
            W. T. Franklin.
          
        